Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on November 9, 2018.  
2.   Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is 
The claims recite the limitation “generate a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information ” for which the subject matter of the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification states generally, “platform 104 may run an algorithm to generate a Patient Profile Relative Safety Rating” which may also be referred to as a patient safety score or numerical assessment (paragraph 40), a medication score may be given by recommended dose score * multiplier * doses per day (paragraph 48), “platform 104 may determine a metabolic interaction score for the initial treatment/drug” (paragraph 53), “platform 104 may determine a renal functionality score for the initial treatment/drug” (paragraph 57), “platform 104 may use a weighted average or a weighted combination of all the scores” (paragraph 65). The generation or determination of scores is not sufficiently described as to what kind of algorithm or function could be used for the metabolic interaction score, renal functionality score, or a numerical assessment based on patient specific information and the treatment specific information. The specification does not teach any algorithms combining patient specific information and treatment specific information to create a numerical assessment indicating a safety level of the initial treatment order.
As shown, the originally filed specification provide a vague disclosure as to what is being done as far as the end result but fail to provide a clear disclosure as to how the claimed invention perform the features claimed. The disclosure is informing the reader of what happens as far as end results is concerned but fails to disclose the process that results in the claimed function. The disclosure fails to 
This is different from the enablement issue, which is a separate part of 112(a). For the examiner to be able to search this aspect of the invention, the examiner must ascertain how applicant is accomplishing the disclosed result of the method steps being claimed. All that the examiner has to work from is the broad disclosure of assigning scores based on “yes” or “no” answers and adding them together, with no further comments or guidance as to how patient specific information and treatment specific information are converted into scores that are to be used to further generate numerical assessments indicating a patient safety score. The examiner takes the position that with respect to these limitations or features of the claims, the specification fails to provide an adequate written description of the invention to an extent that would sufficiently show that applicant was in possession of an invention that could operate as claimed. Simply disclosing a vague description, without actually explaining how the system perform the functions claimed, results in a written description problem under 112(a). The examiner has no idea how applicant actually contemplated doing these steps because nothing is disclosed other than the broad disclosure of the specification. This does not satisfy the written description part of 112(a) in the opinion of the examiner. The examiner is left guessing as to how this is accomplished.
In a general sense, upon reading the specification the examiner took notice of the fact that the specification contains a lot of result oriented language that is explaining what is happening as far as 
As the courts have made clear, 35 U.S.C § 112(a) contains a written description requirement that is separate and distinctive from the enablement requirement. SeeAriad, 598 F.3d 1336, 1340 (Fed. Cir. 2010).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 10 and 17 are directed to a patient centric system and platform that enables a customized analysis of a patient’s health conditions for assessing appropriateness of an ordered treatment.. The claim(s) recite(s) “receiving... patient identifying information; receiving... an initial treatment order for the patient; communicating patient specific information in relation to the patient and treatment specific information; retrieving the patient specific information and the treatment specific information; generating a numerical assessment of the initial treatment order based on the patient specific 
The limitations of  “receiving... patient identifying information; receiving... an initial treatment order for the patient; communicating patient specific information in relation to the patient and treatment specific information; retrieving the patient specific information and the treatment specific information; generating a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information, the numerical assessment indicating a safety level of the initial treatment order; and communicat[ing] the numerical assessment”, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Mental Process concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the recitation of generic computer components. That is, other than reciting “memory/database, terminal, processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “memory/database, terminal, processor” language, “accessing” in the context of this claim encompasses the user manually retrieving patient medical records. Similarly, the analyzing the medical record of the candidate patient to determine that the candidate patient has at least a major or minor serious illness, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “memory/database, terminal, processor” to perform all of the  “receiving... patient identifying information; receiving... an initial treatment order for the patient; communicating patient specific information in relation to the patient and treatment specific information; retrieving the patient specific information and the treatment specific information; generating a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information, the numerical assessment indicating a safety level of the initial treatment order; and communicat[ing] the numerical assessment” steps. The “memory/database, terminal, 
Claim 1 has additional limitations (i.e., memory/database, terminal, processor). Claim 10 has additional limitations (i.e., memory/database, terminal, processor). Claim 17 has additional limitations (i.e., memory/database, terminal, processor). Looking to the specification, these components are described at a high level of generality (¶ 89; Devices implementing methods according to these disclosures can comprise hardware, firmware and/or software, and can take any of a variety of form factors. Typical examples of such form factors include laptops, smart phones, small form factor personal computers, personal digital assistants, rackmount devices, standalone devices, and so on.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-9, 11-16 and 18-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-7, 9-12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budiman et al. US2014/0350369.

As per Claim 1, Budiman teaches:
-- a patient centric analysis platform comprising: memory having computer-readable instructions stored therein; and one or more processors configured to execute the computer-readable instructions to: (paragraph 23 teaches a system and method to provide a glucose report based on large amounts of glucose data, the report showing patterns and analyses of those patterns of the glucose history of a patient as a tool for treatment considerations. In accordance with system aspects, there is provided a system for determining glycemic risk based on analysis of glucose data, the system comprising a non-volatile memory in which is stored a glucose data processing program configured to program a processor 
-- receive, from a terminal associated with a health services provider, patient identifying information of a patient', (paragraph 23 teaches receiving and analyzing glucose data to produce a display, paragraph 103 teaches using a patient's set of CGM data, a control grid and point on it can be calculated for each of the five time-of-day periods, paragraph 127 teaches using clinically-informed algorithms to search glucose data acquired for an individual patient);
-- receive, from the terminal, an initial treatment order for the patient; (fig. 24 and associated paragraphs teaches recommendations tailored to current treatment, paragraph 122 teaches initial behavioral interventions, paragraph 206 teaches an initial titration preset to correspond to a conservative value defined by predetermined patient information such as weight, insulin sensitivity, or worst case physiological model of a patient);
-- communicate with one or more databases having stored thereon patient specific information in relation to the patient and treatment specific information', (paragraph 290 teaches processors and servers communicating with each other regarding sensed glucose signals, and other data, Table 2-3 and associated paragraphs teaches various data stored on the databases that may be retrieved);
-- retrieve the patient specific information and the treatment specific information (Tables 2-3 and associated paragraphs teach various information regarding patient information and treatment information that may be stored and retrieved from databases, paragraph 23 teaches a variety of data including glucose reports, glycemic risk, glucose history patterns, etc. may be stored and retrieved by the system for data analysis);
-- generate a numerical assessment of the initial treatment order based on the patient specific information and the treatment specific information, the numerical assessment indicating a safety level of the initial treatment order; and (fig. 4D, 24 and associated paragraphs teach stages of therapy, associated treatments, diabetes scores, recommendations, and guide links; paragraph 23, 88, 116, 125 teach leveraging clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient, which lead to insight reports, clinician 
-- communicate the numerical assessment to the terminal (fig. 1, 24 and associated paragraphs, paragraph 23, 133, 290 teaches insight reports, control girds, and other data analysis or presentations may be displayed and printed, the processor may also communicate outputs over various means).

As per claim 2, Budiman teaches all the limitations of claim 1 and further teaches wherein the one or more processors are configured to execute the computer-readable instructions to: determine a plurality of distinct numerical values for a plurality of distinct patient and treatment scores; and generate the numerical assessment based on the plurality of distinct numerical scores (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

As per claim 3, Budiman teaches all the limitations of claim 2 and further teaches wherein the one or more processors are configured to execute the computer-readable instructions to add the plurality of distinct numerical scores to generate the numerical assessment (Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors; paragraph 23 teaches a system for determining glycemic risk based on analysis of glucose data, the system comprising a non-volatile memory in which is stored a glucose data processing program configured to program a processor to analyze received glucose data and from the analysis, produce a display, an input at which glucose data is received).

As per claim 5, Budiman teaches all the limitations of claim 1 and further teaches wherein the one or more processors are configured to execute the computer-readable instructions to determine whether the numerical assessment indicates that the initial treatment order is safe (fig. 8 and associated paragraphs teach examples of safety performance criterion, where a false indicator that it would be safe to increase insulin to lower glucose when it would likely induce additional hypoglycemia, the LLG method 

As per claim 6, Budiman teaches all the limitations of claim 5 and further teaches wherein, when the numerical assessment indicates that the initial treatment order is not safe, the one or more processors are configured to execute the computer-readable instructions to communicate with the terminal to adjust the initial treatment order such that an updated numerical assessment would be safe (paragraph 146 teaches the recommendation may state to decrease a dose of medication to reduce hypoglycemia risk to a safe level, fig. 8 and associated paragraphs teach examples of safety performance criterion, where a false indicator that it would be safe to increase insulin to lower glucose when it would likely induce additional hypoglycemia, paragraph 219-221 teach an additional safety element calculated by adding a multiplicative safety factor).

As per claim 7, Budiman teaches all the limitations of claim 5 and further teaches wherein the one or more processors are configured to execute the computer-readable instructions to recommend an adjustment to the initial treatment order when the numerical assessment indicates that the initial treatment order is not safe (paragraph 108, 116, 142-146, 157 teaches a recommendation to change dosage of a medication or a change in treatment, the source document may be published instructions for medication start and adjustment, and the link could be specified to present the appropriate page of these instructions).

As per claim 9, Budiman teaches all the limitations of claim 1 and further teaches wherein the one or more processors are configured to communicate, with the numerical assessment, a detailed report on patient specific medical history and conditions and current medication usage of the patient (fig. 4D, 24 and associated paragraphs, paragraph 23, 85-87,133, 290 teach stages of therapy, associated 

As per claim 10, Claim(s) 10 is directed to a method. Claim(s) 10 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Budiman. Claim(s) 10 is therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. 

As per claim 11, Budiman teaches all the limitations of claim 10 and further teaches determining a plurality of distinct numerical values for a plurality of distinct patient and treatment scores; and generating the numerical assessment based on the plurality of distinct numerical scores (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

As per claim 12, Budiman teaches all the limitations of claim 11 and further teaches wherein the numerical assessment is generated by adding the plurality of distinct numerical scores to generate the numerical assessment (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

As per claim 14, Budiman teaches all the limitations of claim 10 and further teaches wherein, when the numerical assessment indicates that the initial treatment order is not safe, the method comprises recommending an adjustment to the initial treatment orders when the numerical assessment indicates that the initial treatment orders is not safe (paragraph 108, 116, 142-146, 157 teaches a recommendation to change dosage of a medication or a change in treatment, the source document may 

As per claim 16, Budiman teaches all the limitations of claim 10 and further teaches wherein the treatment is a medication (paragraph 116, 146 teaches from a standpoint of insulin-based treatments the method provides standardized guidance for medication adjustment and a glucose-lowering medication).

As per claim 17, Claim(s) 17 is directed to a non-transitory computer-readable media. Claim(s) 17 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Budiman. Claim(s) 17 is therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. 

As per claim 18, Budiman teaches all the limitations of claim 17 and further teaches wherein the execution of the computer-readable instructions further cause the one or more processors to: determine a plurality of distinct numerical values for a plurality of distinct patient and treatment scores; and generate the numerical assessment based on the plurality of distinct numerical scores (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

As per claim 19, Budiman teaches all the limitations of claim 18 and further teaches wherein the execution of the computer-readable instructions further cause the one or more processors to add the plurality of distinct numerical scores to generate the numerical assessment (fig. 4A-4D, 31 and associated paragraphs, paragraph 23 teach various patient ambulatory glucose plots, where each time period is assessed with a low, moderate, or high glucose score, the plots also illustrate; Table 4 and associated paragraphs teaches a scorecard compiling various insulin treatments and self-care behaviors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US2014/0350369 to Budiman et al. as applied to claims 1-3, 5-7, 9-12,14, and 16-19 above, and further in view of Pub. No.: US2012/0253771 to Col et al. in view of Pub. No.: US2016/0232321 to Silverman in view of Pub. No.: US2014/0358576 to Hoffman et al.

As per Claim 4, Budiman teaches all the limitations of claim 2 and further teaches wherein the plurality of distinct patient and treatment scores include:
-- a medication score; (Budiman Table 4 and associated paragraphs, paragraph 133-136 teaches scorecards for self-care behaviors);
-- a therapeutic duplication score; (Budiman Table 4 and associated paragraphs teach scores for various insulin treatments at various time periods);
-- a metabolic interaction score; (Budiman Table 4 and associated paragraphs teach scores related to various dosages of insulin reactions when taken with food);
-- a drug to drug interaction score; (Budiman fig. 24 and associated paragraphs teach two drug therapies; fig. 4D, 24 and associated paragraphs teach stages of therapy, associated treatments, diabetes scores, recommendations, and guide links)
-- a pregnancy score; (Budiman paragraph 90 teaches allowance for a pregnant woman may increase) (Col fig. 13 teaches and example where a patient has menopause and is assigned a number).
Budiman does not specifically teach the following limitations met by Col:
-- a drug-disease contraindication score; a duration score; an adverse reaction score; (Col fig. 13, 19, 25 and associated paragraphs, paragraph 16, 79,112-115 teach modeling software that makes 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use drug-disease contradiction, duration, and adverse reaction scores as taught by reference Col within the systems/methods as taught by reference Budiman with the motivation to predict the future health of patients (see Col paragraph 4).
The primary reference teaches patient centric data analysis. The difference between the reference and the claimed subject matter is that the reference does not disclose drug-disease contradiction, duration, and adverse reaction scores. Col discloses modeling software that makes a decision according to embedded regression equations using scores that link patient risk factors to future disease risks, where scores may include life expectancy, net benefit of treatment, risk of diseases, treatment side-effects, convenience of dosing, route of dosing, costs, ethical concerns, health beliefs, religious beliefs, long-term consequences, and other relevant domains. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use drug-disease contradiction, duration, and adverse reaction scores. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, complex interactions between drugs and diseases may be difficult to understand, but a comprehensive scoring algorithm that utilizes multiple variables would produce more accurate results.
Budiman and Col do not specifically teach the following limitations met by Silverman,
-- an allergy score; a renal functionality score; a serum creatinine score; (see Silverman Table 30-31 and associated paragraphs, paragraph 172, 188,192 teaches score driven entries of allergies, medications, prior anesthetics, social habits, review of system, physical exam, and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Budiman and Col to use allergy, renal functionality, and serum creatinine scores as taught by Silverman with the motivation to overcome limitations of scoring used when dealing with patient medical conditions (Silverman paragraph 15). A given score currently used may not guide preparation for a patient with asthma vs. renal disease vs. cardiac disease vs. metastatic malignancy.
The primary reference teaches patient centric data analysis. The secondary reference teaches various scoring characteristics used to predict patient health outcomes. The difference between the references and the claimed subject matter is that the references do not disclose allergy, renal functionality, and serum creatinine scores. Silverman discloses score driven entries of allergies, medications, prior anesthetics, social habits, review of system, physical exam, and laboratory reports, also score inputs may vary including for drug reactions, vital signs, lab values, organ system scores, treatment reactions, severity of symptoms. Here, lab reports may include any test that may be administered by a health care practitioner. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use allergy, renal functionality, and serum creatinine scores. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, complex interactions between drugs and diseases may be difficult to understand, but a comprehensive scoring algorithm that utilizes multiple variables would produce more accurate results. Increasing scoring variables would make a given score preparation for a patient with asthma vs. renal disease vs. cardiac disease vs. metastatic malignancy possible.
Budiman, Col, and Silverman do not specifically teach the following limitations met by Hoffman:
-- a medication abuse/misuse score (Hoffman paragraph 75, 138, 145 teaches dmg scoring including outcome, adverse events, and abuse potential).

The primary reference teaches patient centric data analysis. The secondary references teach various drug related scoring for predicting patient outcomes. The difference between the references and the claimed subject matter is that the references do not disclose a medication abuse or misuse score. Hoffman discloses drug abuse potential scoring. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use medication abuse scores. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, drug abuse potential is an important element of prescribing safe and effective medication.

As per claim 13, Claim(s) 13 is directed to a method. Claim(s) 13 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 4 as taught by Budiman, Col, Silverman, and Hoffman. Claim(s) 13 is therefore rejected for the same reasons as set forth above for Claim(s) 4 respectively. 

As per claim 20, Claim(s) 20 is directed to a one or more non-transitory computer-readable media. Claim(s) 20 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 4 as taught by Budiman, Col, Silverman, and Hoffman. Claim(s) 20 is therefore rejected for the same reasons as set forth above for Claim(s) 4 respectively. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US2014/0350369 to Budiman et al. as applied to claims 1-3, 5-7, 9-12,14, and 16-19 above, and further in view of Pub. No.: US2011/0112970 to Yu.

As per claim 8, Budiman teaches all the limitations of claim 1 and further teaches receiving access to patient identifying information (Budiman paragraph 23, 290) but does not specifically teach the following limitations met by Yu, wherein the one or more processors are configured to execute the computer-readable instructions to receive a login request and authorize access to the patient centric administration platform prior to receiving the patient identifying information (Yu paragraph 17, 45-46 teaches a patient portal used to access a database storing private user information in a de-identified database structure, including a login page where a registered user gains access to the data or infomation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Budiman to receive a login request and authorize access to the platform prior to receiving the patient identifying information as taught by Yu with the motivation to securely manage and store individually identifiable information in an easily accessible web-based network (Yu paragraph 2-4).
The primary reference teaches a platform performing patient centric data analysis while allowing access to patient identifying information. The difference between the references and the claimed subject matter is that the reference do not disclose a login and authorization prior to receiving patient information. Yu discloses a patient portal with a login for authorization to access stored private user information. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use a patient portal with a login for authorization to access stored private user information. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, HIPAA compliance in the healthcare industry would make medical data security a high priority for any sort of technology incorporating or using various types of medical data.


Yu teaches a patient portal used to access a database storing private user information in a de-identified database structure, including a login page where a registered user gains access to the data or information (Yu paragraph 17, 45-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Budiman to receive a login request and authorize access to the platform prior to receiving the patient identifying information as taught by Yu with the motivation to securely manage and store individually identifiable information in an easily accessible web-based network (Yu paragraph 2-4).
The primary reference teaches a platform performing patient centric data analysis while allowing access to patient identifying information. The difference between the references and the claimed subject matter is that the reference do not disclose a login and authorization prior to receiving patient information. Yu discloses a patient portal with a login for authorization to access stored private user information. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use a patient portal with a login for authorization to access stored private user information. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, HIPAA compliance in the healthcare industry would make medical data security a high priority for any sort of technology incorporating or using various types of medical data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20200027562 A1 to Lewis JR.; Aspects of the present disclosure are directed to a platform .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626